Name: 87/553/EEC: Commission Decision of 23 November 1987 suspending the illicit commercial practices procedure concerning the unauthorized reproduction of sound recordings in Indonesia
 Type: Decision
 Subject Matter: criminal law;  Asia and Oceania;  competition;  communications
 Date Published: 1987-11-25

 Avis juridique important|31987D055387/553/EEC: Commission Decision of 23 November 1987 suspending the illicit commercial practices procedure concerning the unauthorized reproduction of sound recordings in Indonesia Official Journal L 335 , 25/11/1987 P. 0022 - 0023*****COMMISSION COMMISSION DECISION of 23 November 1987 suspending the illicit commercial practices procedure concerning the unauthorized reproduction of sound recordings in Indonesia (87/553/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2641/84 of 17 September 1984 on the strengthening of the common commercial policy with regard in particular to protection against illicit commercial practices (1), Following consultations inthe advisory committee set up by the said Regulation, Whereas: On 16 March 1987 the Commission received a complaint from the association of members of the International Federation of Phonogram and Videogram producers (IFPI), on behalf of producers representing virtually the whole of the Community sound-recording industry; As the complaint provided sufficient evidence, within the meaning of Article 6 (1) of Regulation (EEC) No 2641/84, of the existence of illicit commercial practices and of consequent injury, the Commission announced in a notice published in the Official Journal of the European Communities (2) the initiation of an examination procedure concerning the unauthorized reproduction of sound recordings in Indonesia falling within subheading 92.12 B I of the Common Customs Tariff, corresponding to NIMEXE code 92.12-39; The Commission began its investigation by seeking the information required to establish the facts; The information obtained to date has confirmed the allegation made by the Community industry concerned that, unlike the works of Indonesian nationals, the works of nationals of Member States of the Community, including sound recordings, unless first published in Indonesia received no effective protection under Indonesian law againt unauthorized reproduction and that the Community industry suffered injury thereby; While the examination procedure was under way, the Indonesian authorities requested its suspension; In support of their request the Indonesian authrities pointed out: - that the Indonesian parliament had recently amended the 1982 Indonesian law on copyright, - that the effect of the changes was to strengthen appreciably the protection given by Indonesian law to the works of Indonesian nationals, including sound recordings, and also to extend to the works of nationals of other countries, by means of the new Article 48, the protection given to Indonesian nationals' works, - that they were ready to begin consultations with the Community with the aim of reaching a solution that would provide for the works of nationals of the Member States protection identical to that given to the works of Indonesian nationals on the basis of the new law; In view of this request and the reasons given for it, the Commission considers that in the Community's interest the Indonesian authorities should be given a reasonable period of time in which to adopt the measures referred to in their request; The complainant has been consulted and has not raised any objections; The Community procedure concerning the unauthorized reproduction of sound recordings in Indonesia should therefore be suspended until 29 February 1988, HAS ADOPTED THIS DECISION: Sole Article The examination procedure concerning the unauthorized reproduction of sound recordings in Indonesia is hereby suspended until 29 February 1988. Done at Brussels, 23 November 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 252, 20. 9. 1984, p. 1. (2) OJ No C 136, 21. 5. 1987, p. 3.